In an action, inter alia, for reinstatement and back pay, the plaintiff Roberta Miller appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated April 18, 2007, which denied her third motion for leave to renew a prior motion for class certification.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the third motion of the plaintiff Roberta Miller for leave to renew a prior motion for class certification. “A motion for leave to renew must be supported by new facts not offered on the prior motion that would change the prior determination, and the motion shall also contain a reasonable justification for the failure to present such *654facts on the prior motion” (Williams v Nassau County Med. Ctr., 37 AD3d 594 [2007]; see Ellner v Schwed, 48 AD3d 739, 740 [2008]; CPLR 2221 [e]). Here, we agree with the Supreme Court that the purportedly new facts were not sufficient to change the prior determination. In addition, Miller failed to offer a reasonable justification for the failure to present those facts in the context of prior motions she made for class certification, two of which have been the subject of appeals to this Court (see Weitzenberg v Nassau County Dept. of Recreation & Parks, 29 AD3d 682 [2006]; Weitzenberg v Nassau County Dept. of Recreation & Parks, 249 AD2d 538 [1998]).
Miller’s remaining contentions are without merit Prudenti, P.J., Miller, Carni and Chambers, JJ., concur.